DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have grayscale pictures.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving information, making a determination, and providing information. These limitations can be performed in the human mind or with pen and paper and, thus, are directed to a mental process.  Even if the providing step is interpreted as not being able to be performed in the human mind, MPEP section 2106.05(d).II states that transmitting, storing, and presenting information, i.e., generically providing information, is well-understood, routine, and conventional activity, and, thus, this step would be at most extra-solution activity.  This judicial exception is not integrated into a practical application because the claim only broadly implements the abstract idea on a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer system is recited at a generic, high level and merely implements the abstract idea.  That is, except for reciting the steps are performed with a generic computer system, nothing in the claim prevents the steps from being performed within the human mind.  
Claim(s) 2-7 is(are) rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  Claims 2 and 7 are interpreted as not adding sufficient detail to move the claim beyond recitation of a generic computer component.  Further, 
Similar to claims 1-7 above, claims 8-14 recite the abstract idea of receiving information, making a determination, and providing information merely implemented on a generic computer system.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite determining a lane classification; however, classification could refer to an infinite number of things, thus making the limitation 
Claim(s) 2-7, 9-14, and 16-20 is(are) rejected because they depend on claim 1, 8, and 15, respectively, and fail to cure the deficiency(ies) above.  
Claims 5, 12, and 17 recite the limitation "a lane classification" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “wherein the lane classification of the one or more lanes is associated with a lane marking of the one or more lanes” or similar.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0095722 to Kang et al.
As per claim 1, Kang discloses a method (Kang; At least the abstract) comprising:
receiving, with a computer system comprising one or more processors, image data associated with an image of one or more roads, wherein the one or more roads comprise one or more lanes (Kang; At least paragraph(s) 5 and 28);

providing, with the computer system, lane classification data associated with the lane classification of the one or more lanes (Kang; At least paragraph(s) 5, 13, and 69).
As per claim 2, Kang discloses further comprising: providing the image data associated with the image of the one or more roads to a convolutional neural network (Kang; At least paragraph(s) 80);
wherein determining the lane classification of the one or more lanes comprises:
processing the image data associated with the image of the one or more roads by the convolutional neural network (Kang; At least paragraph(s) 81 and 82); and
the method further comprising: receiving the lane classification of the one or more lanes of the one or more roads from the convolutional neural network based on processing the image data associated with the image of the one or more roads (Kang; At least paragraph(s) 83 and 84).
As per claim 3, Kang discloses wherein determining the lane classification of the one or more lanes comprises: determining one or more lane markings associated with the one or more lanes of the one or more roads based on the image data associated with the image of the one or more roads (Kang; At least paragraph(s) 79); and
determining, with the computer system, a lane classification of the one or more lanes based on the one or more lane markings associated with the one or more lanes (Kang; At least paragraph(s) 82).
As per claim 4, Kang discloses further comprising: determining one or more lane attributes associated with the one or more lanes of the one or more roads based on the one or more lane markings associated with the one or more lanes of the one or more roads (Kang; At least paragraph(s) 82); and
wherein determining the lane classification of the one or more lanes comprises: determining the lane classification of the one or more lanes based on the one or more lane attributes associated with the one or more lanes of the one or more roads (Kang; At least paragraph(s) 83, 84, 95, and 104).
As per claim 5, Kang discloses wherein the lane classification of the one or more lanes comprises a lane classification associated with a lane marking of the one or more lanes (Kang; At least paragraph(s) 82, 104, and 117).
As per claim 6, Kang discloses wherein the one or more lane markings comprise at least one of: one or more lines, one or more letters, one or more symbols, or any combination thereof (Kang; At least paragraph(s) 79, 81, and 82).
As per claims 8-13, Kang discloses a computer system performing the method of claims 1-6 (Kang; At least paragraph(s) 28).  Therefore, claims 8-13 are rejected using the same citations and reasoning as applied to claims 1-6 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Patent Application Publication 2020/0250440 to Campos et al.
As per claims 7 and 14, Kang discloses providing image data to a machine learning algorithm for lane classification, as discussed above, which would include curves and turns, i.e., warped road segments.  However, Kang does not explicitly disclose curves and turns, i.e., further comprising: generating a warped road segment associated with the one or more roads based on the image data associated with the image of the one or more roads; providing warped road segment image data associated with the warped road segment as an input to a machine learning algorithm; 
However, the above features are taught by Campos (Campos; At least paragraph(s) 8, 62, and 73).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Campos into the invention of Kang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Reliable determination of lanes is necessary for autonomous or driver assisting system, therefore, incorporating the curve detection of Campos into the lane classification system of Kang would provide a more accurate and reliable system, as discussed in paragraph(s) 4-11 of Campos.  
and receiving the lane classification of the one or more lanes based on the warped road segment image data associated with the warped road segment (Kang; At least paragraph(s) 73; this limitation is interpreted as the lane classification is based on the image data and, thus, disclosed by Kang).
As per claim 15, Kang discloses an autonomous vehicle comprising (Kang; At least paragraph(s) 69):

a vehicle computing system comprising one or more processors, wherein the vehicle computing system is programmed or configured to (Kang; At least paragraph(s) 28):
receive autonomous vehicle (AV) map data associated with an AV map including one or more roads (Kang; At least paragraph(s) 69), 
Kang discloses identifying errors in the AV map, i.e., a prediction score of zero, but does not explicitly disclose the AV map including one or more prediction scores associated with one or more areas of the AV map, wherein the AV map data is determined based on:
However, the above features are taught by Campos (Campos; At least paragraph(s) 62 and 70).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Campos into the invention of Kang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Associating a prediction score with a map would lead to more accurate operation of an autonomous vehicle.  An autonomous vehicle could operate in a more conservative manner if a prediction score of the current operating area were low, thus resulting in a safer operation.  
receiving image data associated with an image of one or more roads, wherein the one or more roads comprises one or more lanes (Kang; At least paragraph(s) 5 and 28);

and providing lane classification data associated with the lane classification of the one or more lanes (Kang; At least paragraph(s) 5, 13, and 69); and
control travel of the autonomous vehicle based on sensor data from the one or more sensors and the AV map data associated with the AV map (Kang; At least paragraph(s) 178).
As per claim 16, Kang discloses wherein the vehicle computing system is further programmed or configured to: determine that the one or more areas of the AV map comprise a lane classification associated with one or more lane markings of the one or more lanes (Kang; At least paragraph(s) 82-84, 95, 104, and 117); and
control the autonomous vehicle to travel with respect to the lane classification based on determining that the one or more areas of the AV map comprise a lane classification associated with a lane marking of the one or more lanes (Kang; At least paragraph(s) 178).
As per claim 17, Kang discloses wherein the lane classification of the one or more lanes comprise a lane classification associated with a lane marking of the one or more lanes (Kang; At least paragraph(s) 82, 104, and 117).
As per claim 18, Kang discloses wherein the lane classification of the one or more lanes comprises a lane classification associated with a lane marking of the one or more lanes (Kang; At least paragraph(s) 82, 104, and 117).
As per claim 19, Kang discloses wherein the AV map data is determined based on: providing the image data associated with the image of the one or more roads to a convolutional neural network (Kang; At least paragraph(s) 80);
processing the image data associated with the image of the one or more roads by the convolutional neural network (Kang; At least paragraph(s) 81 and 82); and
receiving the lane classification of the one or more lanes of the one or more roads from the convolutional neural network based on processing the image data associated with the image of the one or more roads (Kang; At least paragraph(s) 83 and 84).
As per claim 20, Kang discloses wherein the AV map data is determined based on: determining one or more lane markings associated with the one or more lanes of the one or more roads based on the image data associated with the image of the one or more roads (Kang; At least paragraph(s) 79); and
determining a lane classification of the one or more lanes based on the one or more lane markings associated with the one or more lanes (Kang; At least paragraph(s) 82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David P. Merlino/           Primary Examiner, Art Unit 3669